EXHIBIT 10.5.2

 

EXHIBIT B

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF CORPORATE
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

COMMON STOCK PURCHASE WARRANT

 

CURE PHARMACEUTICAL HOLDING CORP

 

Original Issue Date: February [*], 2018

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received [*] or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth
and in the Securities Purchase Agreement, dated as of February [*], 2018, by and
among CURE Pharmaceutical Holding Corp , a Nevada corporation (the “Company”)
and the Holders signatory thereto, as amended, modified or supplemented from
time to time in accordance with its terms (the “Purchase Agreement”), at any
time on or after the Original Issue Date and on or prior to the close of
business on the third anniversary of the Original Issue Date (the “Termination
Date”) but not thereafter, to subscribe for and purchase from the Company,
subject to adjustment as set forth in Section 3 herein, up to a number of shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”)
equal to fifty percent (50%) of the number of shares of Common Stock issued upon
conversion of the Holder’s Note at the applicable Conversion Price under the
Note (as subject to adjustment hereunder, the “Warrant Shares”).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Convertible Notes (the “Notes”), dated
February [*], 2018, issued by the Company to the purchasers pursuant to the
Purchase Agreement.

 



  1

   



 

Section 2. Exercise.

 

a) Exercise of Warrant. The exercise of this Warrant may be made, in whole or in
part, at any time or times on or after the Initial Exercise Date and on or
before the Termination Date by delivery to the Company (or such other office or
agency of the Company as the Company may designate by notice in writing to the
registered Holder at the address of the Holder appearing on the books of the
Company) of a duly executed copy of the Notice of Exercise form annexed hereto
(the “Notice of Exercise”) and within three (3) Trading Days of the date said
Notice of Exercise is delivered to the Company, the Company shall have received
payment of the aggregate Exercise Price (as defined below) of the Warrant Shares
thereby purchased by wire transfer to an account designated by the Company or
cashier’s check drawn on a United States bank. If the amount of payment received
by the Company is less than the aggregate Exercise Price of the Common Stock
being purchased, the Holder shall make payment of the deficiency within three
(3) Trading Days following notice thereof. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall
automatically reduce the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within two (2) Business
Days of receipt of such notice. The Holder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

 

b) Exercise Price. The exercise price per share of Common Stock under this
Warrant shall be the lower of (a) $2.00 or (b) 125% of the price per share of
the Qualified Offering (the “Exercise Price”). If the Qualified Offering has not
occurred, then the Exercise Price shall be $2.00.

 

c) Mechanics of Exercise.

 

i. Delivery of Warrant Shares Upon Exercise. The Company shall cause the Warrant
Shares purchased hereunder to be transmitted by the transfer agent to the Holder
by crediting the account of the Holder’s or its designee’s balance account with
The Depository Trust Company through its Deposit or Withdrawal at Custodian
system (“DWAC”) if the Company is then a participant in such system and
otherwise by physical delivery of a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
Warrant Shares to which the Holder is entitled pursuant to such exercise to the
address specified by the Holder in the Notice of Exercise by the date that is
the earlier of (i) the earlier of (A) three (3) Trading Days after the delivery
to the Company of the Notice of Exercise and (B) one (1) Trading Day after
delivery of the aggregate Exercise Price and (ii) the number of Trading Days
comprising the Standard Settlement Period after the delivery to the Company of
the Notice of Exercise (such date, the “Warrant Share Delivery Date”). The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised in accordance with the requirements of the preceding sentence and with
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, prior to the issuance of such shares of Common Stock,
having been paid. As used herein, “Standard Settlement Period” means the
standard settlement period, expressed in a number of Trading Days, on the
Company’s primary Trading Market with respect to the Common Stock as in effect
on the date of delivery of the Notice of Exercise.

 



  2

   



 

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

iii. Rescission Rights. If the Company fails to cause the transfer agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(c)(i) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.

 

iv. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder subject to payment of the Exercise Price therefor. For example, if the
Holder purchases shares of Common Stock having a total purchase price of $11,000
to cover a Buy-In with respect to an attempted exercise of shares of Common
Stock with an aggregate sale price giving rise to such purchase obligation of
$10,000, under clause (A) of the immediately preceding sentence the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

 

v. No Fractional Shares. No fractional shares of Common Stock shall be issued
upon the exercise of this Warrant. As to any fraction of a share of Common Stock
which the Holder would otherwise be entitled to purchase upon such exercise, the
Company shall, at its election, either pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price or round to the nearest whole share of Common Stock.

 



  3

   



 

Section 3. Certain Adjustments.

 

a) Issuance of Additional Shares of Common Stock.

 

i. Until the Company consummates its Qualified Offering, in the event the
Company shall issue any Additional Shares of Common Stock (as defined below), at
a price per share less than the Exercise Price then in effect or without
consideration, then the Exercise Price upon each such issuance shall be adjusted
to that price determined by multiplying the Exercise Price then in effect by a
fraction:

 

(A) the numerator of which shall be equal to the sum of (x) the number of
outstanding shares of Common Stock (assuming full exercise, conversion or
exchange of all warrants and other securities which are convertible into or
exercisable or exchangeable for, and any right to subscribe for, shares of
Common Stock) immediately prior to the issuance of such Additional Shares of
Common Stock plus (y) the number of shares of Common Stock (rounded to the
nearest whole share) which the aggregate consideration for the total number of
such Additional Shares of Common Stock so issued would purchase at a price per
share equal to the Exercise Price then in effect, and

 

(B) the denominator of which shall be equal to the number of outstanding shares
of Common Stock (assuming full exercise, conversion or exchange of all warrants
and other securities which are convertible into or exercisable or exchangeable
for, and any right to subscribe for, shares of Common Stock) immediately after
the issuance of such Additional Shares of Common Stock.

 

ii. “Additional Shares of Common Stock” means all shares of Common Stock issued
by the Company after the date hereof, except: (i) securities issued (other than
for cash) in connection with a merger, acquisition, or consolidation, (ii)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date of the
Purchase Agreement or issued pursuant to the Purchase Agreement (so long as the
conversion or exercise price in such securities are not amended to lower such
price and/or adversely affect the Holders), (iii) the Warrant Shares, (iv)
securities issued in connection with bona fide strategic license agreements or
other partnering arrangements so long as such issuances are not for the purpose
of raising capital, (v) shares of Common Stock issued to the Company’s
employees, directors or advisors, (vi) any warrants issued to any placement
agent and its designees for the transactions contemplated by the Purchase
Agreement, and (vii) shares of Common Stock issued in the Qualified Offering.

 

c) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share of Common Stock, as the case may
be. For purposes of this Section 3, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock issued and outstanding.

 

d) Notice to Holder.

 

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment.

 



  4

   



 

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend on the shares of Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all holders of Common Stock rights or
warrants to subscribe for or purchase any shares of Common Stock of any class or
of any rights, (D) the approval of any members of the Company shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share exchange
whereby the shares of Common Stock are converted into other securities, cash or
property, or (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Company, then, in
each case, the Company shall cause to be mailed to the Holder at its last
address as it shall appear upon the Warrant Register of the Company, at least
ten (10) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, redemption, rights or warrants, or if a
record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or exchange is expected to become effective or close, and
the date as of which it is expected that holders of the Common Stock of record
shall be entitled to exchange their shares of Common Stock for securities, cash
or other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or exchange; provided that the failure to mail such notice or any
defect therein or in the mailing thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously publicly disclose such notice. The Holder shall remain entitled
to exercise this Warrant during the period commencing on the date of such notice
to the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

e) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

Section 4. Transfer of Warrant.

 

a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer, but only after such
transferee agrees to be bound by the provisions of this Agreement. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees, as
applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 



  5

   



 

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Original Issue Date and shall be identical with this Warrant except
as to the number of Warrant Shares issuable pursuant thereto.

 

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

d) Transfer Restrictions. The Warrant may only be disposed of in compliance with
state and federal securities laws and shall not transferred unless the Warrant
is (i) registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws or (ii)
eligible for resale without volume or manner-of-sale restrictions or current
public information requirements pursuant to Rule 144 under the Securities Act.

 

e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5. Miscellaneous.

 

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof as set forth in Section 2(c)(i), except as
expressly set forth in Section 3.

 

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 



  6

   



 

c) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall not
be a Business Day, then, such action may be taken or such right may be exercised
on the next succeeding Business Day.

 

d) Authorized Common Stock. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue). Except and to the extent
as waived or consented to by the Holder, the Company shall not by any action,
including, without limitation, amending its organizational documents or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of Holder as set forth in this Warrant against impairment. Without
limiting the generality of the foregoing, the Company will (i) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant and (ii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body having
jurisdiction thereof.

 

e) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.

 

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered and the Holder does not utilize
cashless exercise, will have restrictions upon resale imposed by state and
federal securities laws.

 

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder or Company shall operate as a
waiver of such right or otherwise prejudice the Holder’s or Company’s rights,
powers or remedies, notwithstanding the fact that all rights hereunder terminate
on the Termination Date. If either party willfully and knowingly fails to comply
with any provision of this Warrant, which results in any material damages to the
other, the first party shall pay to the other party such amounts as shall be
sufficient to cover any costs and expenses including, but not limited to,
reasonable attorneys’ fees, including those of appellate proceedings, incurred
by the affected party in collecting any amounts due pursuant hereto or in
otherwise enforcing any of its rights, powers or remedies hereunder.

 



  7

   



 

h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via email or facsimile at the email address
or facsimile number set forth on the signature pages attached to the Purchase
Agreement at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of email or facsimile transmission, if such
notice or communication is delivered via email or facsimile at the email address
or facsimile number set forth on the signature pages attached to the Purchase
Agreement on a day that is not a Trading Day or later than 5:30 p.m. (New York
City time) on any Trading Day, (c) the second (2nd) Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature page attached to the Purchase Agreement.

 

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
share of Common Stock or as a member of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

k) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

 

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived in accordance with the Purchase Agreement.

 

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 



  8

   



 

EXHIBIT B

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 



  CURE PHARMACEUTICAL HOLDING CORP.         By:

 

Name:

Robert Davidson     Title: Chief Executive Officer  



 



  9

   



 

NOTICE OF EXERCISE

 

TO: CURE Pharmaceutical Holding Corp.

 

(1) The undersigned hereby elects to purchase Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

 

(2) Payment shall take the form of lawful money of the United States.

 

(3) If in connection with the Qualified Offering, please issue a certificate or
certificates representing said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

 

___________________________________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

___________________________________________________

 

___________________________________________________

 

___________________________________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended, and
that the aforesaid shares of Common Stock are being acquired for the account of
the undersigned for investment and not with a view to, or for resale, in
connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such shares of Common Stock.

 



  10

   



 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: _____________________

 

Signature of Authorized Signatory of Investing Entity:
__________________________

 

Name of Authorized Signatory: __________________________

 

Title of Authorized Signatory: ______________________

 

Date: ________________________________

 



  11

   



 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute

 

this form and supply required information.

 

Do not use this form to exercise the Warrant.)

 

FOR VALUE RECEIVED, [______] all of or [_____] shares of Common Stock of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

_______________________________________________________ whose address is

 

____________________________________________________________________.

 

 

___________________________________________________

 

Dated: __________________, ____________

 

Holder’s Signature: __________________________

 

Holder’s Address: ___________________________

 

                                 ___________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of limited liability companies and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Warrant.

 

 



12



 